UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
20cr608 (DLC)
yo
ORDER

 

AQUILINO TORRES,

Defendant.

DENISE COTE, District Judge:

A charging conference was held on July 12, It is hereby

ORDERED that the attached page 12 of the jury charge will
be used to instruct the jury.

IT IS FURTHER ORDERED that the defendant’s request to
charge the jury on the purported lesser included offense of
stalking resulting in bodily injury is denied. There is no
statutory enhancement for such a crime. The penalty provision
of the stalking statute provides for a sentencing enhancement
only when stalking results in serious bodily injury, or in other
circumstances not charged here. 18 U.S.C. § 2261 (b).

IT IS FURTHER ORDERED that the defendant’s request to add
additional language to capture the defense of consent is denied.

Dated: New York, New York
July 12, 2021

ALG

DENISE COTE
United States District Judge

 
Count One —- Kidnapping
Second Element: Held Against Her Will

 

 

To find that the defendant knowingly held Ashley Net
against her will, the Government must prove that the defendant
held Ashley Net for an appreciable period of time, against her
will, and that the defendant knew he was doing so. The
Government need not show that the defendant used physical force
or violence to restrain Ashley Net. It is sufficient to prove
that the defendant used psychological force, such as by
instilling fear, so as to cause Ashley Net to remain under the
defendant’s control.

The Government need not prove that the defendant knowingly
held Ashley Net against her will for the full period between
October 5 and October 10, 2020, but must prove that the
defendant knowingly held Ashley Net for an appreciable period of
time within that timeframe. In deciding whether a period of
time constituted an appreciable period of time, you should
consider the totality of the circumstances.

Involuntariness is the very essence of kidnapping. Ashley
Net’s lack of consent is a fundamental element of this crime
that the Government must prove beyond a reasonable doubt. Even
if you find, however, that Ashley Net initially consented to
accompany or remain with the defendant, you may find the

defendant guilty of kidnapping if you find that at some point

12

 
during the period between October 5 and 10, 2020, the defendant
knowingly held her against her will for an appreciable period of
time.

fhe Government need not prove that the reason the defendant
took Ashley Net was for reward or pecuniary gain. It is
sufficient to satisfy this element if the defendant knowingly

heid Ashley Net against her will for any reason.

13

 
